HEAD, J.
The act entitled “An act to declare inoperative an act entitled 'an act to change the boundary lines between the counties of Talladega and Clay in this State/ approved January 10, 1877, and to provide for the location of the lines between said counties/’ approved February 9, 1893 (Pamp. Acts 1892-93, p. 343) is violative of so much of section 2 of Art. IV of the Constitution as provides that no law shall be revived, amended, or the provisions thereof extended or conferred by reference to its title only ; but so much thereof as is revived, amended, extended, or conferred shall be re-enacteci and published at length. — Rogers v. Torbut, 58 Ala. 523; Stewart v. Commissioners, 82 Ala. 209, 2 So. Rep. 270; Judson v. City of Bessemer, 87. Ala. 240, 6 So. Rep. 267; Bay Shell Road v. O’Donnell, 87 Ala. 378, 6 So. Rep. 119; Stewart v. Slate, 100 Ala. 1, 13 So. Rep. 943. The act is of such character that no part of it can stand and be administered without the rest.
There was no error, therefore, in the ruling of the circuit court, and its judgment is affirmed.